Citation Nr: 9908194	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  94-29 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral plantar warts. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
September 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

On June 26, 1996, the veteran was scheduled for a hearing on 
July 9, 1996 before a traveling member of the Board.  
Although the appellant failed to report for the July 9, 1996 
hearing, he was not afforded the minimum 60 days notice 
required at that time under 38 C.F.R. § 19.76 (1996).

In February 1997, the Board remanded the issue of entitlement 
to a compensable rating for bilateral plantar warts.  

In February 1999, a letter was sent to the veteran to 
determine whether he still wanted a travel board hearing.  
The letter noted that, if the veteran failed to respond 
within 30 days, then it would be assumed that he still wanted 
a travel board hearing.  The veteran has not responded.

Now, under 38 C.F.R. § 19.76 (1998), the veteran must be 
afforded a minimum 30 days notice.

Accordingly, the case is remanded to the RO for the following 
action:

The veteran should be scheduled for a 
travel board hearing and given adequate 
notice of the scheduled hearing.  See 
38 C.F.R. § 19.76 (1998).  

No inference should be drawn regarding the merits of the 
claim, and no action is required of the veteran until he is 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).






- 3 -


